Citation Nr: 1743234	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-28 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with related alcohol dependence.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 2000 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the U.S. Department of Veteran Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, the RO granted service connection for PTSD and alcohol dependence and assigned a 10 percent evaluation effective from January 29, 2010.

During the pendency of the appeal, in March 2013 and October 2016, the RO increased the evaluation for the Veteran's PTSD to 30 percent and 70 percent, respectively, effective from January 29, 2010.  Because the current 70 percent evaluation does not represent the highest possible benefit, the issue remains in appellate status as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2016, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing conducted in Portland, Oregon.  A transcript of the hearing is of record.

The Board remanded the issue for further development in May 2016.  That development was completed by the Agency of Original Jurisdiction (AOJ), and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

The Veteran's PTSD and alcohol dependence are not productive of total occupational and social impairment.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In this case, a uniform evaluation is warranted based on the evidence.

The Veteran is currently assigned a 70 percent evaluation for his service-connected PTSD effective from January 29, 2010, pursuant to 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), Diagnostic Code 9411.

Under the General Rating Formula, a 70 percent evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are not meant to be an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  If the evidence shows that a veteran has symptoms or effects causing occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In addition, evaluation under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial evaluation in excess of 70 percent is not warranted for PTSD with related alcohol dependence.

The Veteran sought VA mental health assessment and treatment from 2010 to 2013, but the record does not show that he has received ongoing treatment since that time or that he has ever been hospitalized for his PTSD. See e.g. March 2016 hearing transcript (denied receiving treatment for the disorder since 2012).

The Veteran was afforded a VA examination in February 2010 during which it was noted that he did not report any serious health concerns, hospitalizations for a mental disorder, current treatment, or symptoms present during the previous year.  He indicated that he had been married since 2007 and has a son with his wife.  He did report some conflict in the marriage and admitted to incidents of domestic violence for which he had previously sought counseling.  The Veteran noted that he spent time with friends, but experienced discomfort in large crowds.  He also indicated that he had worked in construction since the time of his military discharge, but was laid off in October 2009.  However, it was noted that he reported that his unemployment at that time was not due to his mental disorder, and the examiner stated that his PTSD symptoms did not result in impairment to occupational impairment.  The Veteran seemed to attribute at least some of his marital conflict to his wife having a mood disorder, but also stated that he experiences ongoing situational stress, much of which was related to his unemployment at the time.  It was also noted that the Veteran had no problematic effects associated with alcohol use; he had an extended period of heavy drinking as much as a gallon of wine a night, but he had moderated his drinking over the prior two months.  The examiner found that the Veteran's alcohol dependence was in partial remission.  The Veteran denied having any suicide attempts or thoughts.  

Upon examination, the February 2010 VA examiner observed that the Veteran was neatly groomed and casually dressed and had the ability to maintain minimum personal hygiene.  His psychomotor activity was unremarkable, and his speech was spontaneous, clear, and coherent.  The Veteran was cooperative and had an appropriate affect and dysphoric attitude.  The examiner did note that he had attention disturbance (easily distracted) and attention disturbance (short attention span), and the Veteran reported that he had ongoing difficulty in concentration and focus, which affects his ability to learn material for work.  His orientation was intact to person, place, and time, and his thought process and content were unremarkable.  The Veteran did not have delusions or hallucinations.  He had fair judgment and average intelligence and was generally capable of insight.  It was noted that he did not have sleep impairment, nightmares, or nocturnal awakening.  The Veteran also did not have inappropriate behavior, obsessive or ritualistic behavior, or panic attacks.  He did report having some homicidal thoughts towards his wife in the past, but he indicated that he did not have a plan or intent and is able to leave a situation of marital conflict.  The examiner noted that the Veteran had fair impulse control, although he had episodes of violence.  He had normal memory, and there were no problems with him performing the activities of daily living.  

The examiner assessed the Veteran as having mild, chronic PTSD.  She indicated that the Veteran had hyperarousal with irritability and anger; hypervigilance; persistent anxiety and emotional upheaval; some intrusive thoughts of experiences in Iraq; sense of detachment and blunted emotional response at times; and impaired concentration and focus.  The examiner also stated that his PTSD symptoms do not result in impairment in psychosocial or occupational functioning.  She believed that there was positive prognosis for improvement with treatment.  The examiner opined that the Veteran had PTSD signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, but there was no total social and occupational impairment. 

In March 2010, the Veteran's submitted a claim indicating that her husband was "unrecognizable" after his military service due to his extreme mood shifts.  She described him as being agitated, angry, violent, and deeply depressed and noted that he was suffering from anxiety, night terrors, night sweats, and awakening from sleep with a violent action.  She also stated that he turned to alcohol and drank every night to the point of experiencing blacking out or passing out.   The use of alcohol exacerbated the violence, which would include punching holes in walls, breaking or throwing objects, physically hurting her, and verbal abuse.  She reported that the Veteran had hit and pushed her, thrown objects at her, and pointed a gun in her face.  She also indicated that he struggles with interpersonal relationships, is unable to be around more than a few people at a time, and refuses to be in a location with crowds.  His wife further stated that the Veteran had told her that he feels numb and unable to feel emotions and that he experienced suicidal and homicidal thoughts, including "gruesome images" of wanting to badly hurt and kill her and their son.  In addition, she noted that he has difficulty concentrating, focusing, and retaining information.  She believed that he aims to satisfy an emotional void caused by his PTSD with material goods and that he he has left his family unable to fulfill financial obligations, including paying the rent and purchasing goods such as food and diapers.

In an August 2010 notice of disagreement, the Veteran's representative drew attention to symptoms such as homicidal thoughts, several incidents of domestic violence, irritability, outbursts of anger, a blunted emotional response, detachment or estrangement from others, unable to have loving feelings, sleep impairment with extreme night sweats, thrashing, and calling out (causing his wife to sleep in a separate room approximately 70 percent of the time), heavy drinking, anxiety and panic attacks, hyperarousal, difficulty driving, intrusive thoughts, dysphoric mood, and an attention disturbance due to difficulty concentrating, thereby hindering his ability to learn new information.

The Board notes the Veteran has reported PTSD symptomology and sought treatment, evidenced by VA Medical Center records dated from 2011 to 2013.  In April 2011, the Veteran reported having extreme irritability and outbursts of anger, alertness, and thoughts of stressful situations.  He also reported having three to six drinks twice per week.  His anxiety screen resulted in a score less than mild, and his PTSD test was negative, while his alcohol screening test was positive.  Records dated in June 2011 indicate that the Veteran had PTSD and anxiety.  At a psychiatric visit in July 2011, his anxiety was considered less than mild.  In August 2011, he confirmed alcohol use of three to six drinks twice per week, and it was recommended that he halve his intake.  His anxiety screen at that point had a score below mild.  

In March 2013, the Veteran reported consuming two to six beers twice per month.  He complained of anxiety, irritability, and anger.  On the following day, he stated that he consumed one or two alcoholic drinks two to four times a month and never had six or more drinks on one occasion in the past year.  At that visit, his depression and PTSD screens were negative.  

A record from a December 2013 evaluation reveals that the Veteran reported having no trouble falling or staying asleep, but he struggled with aggressiveness and impulse control if triggered.  He did not have depression or homicidal or suicidal ideation.  Various alcohol consumption amounts and frequencies were recorded, and the Veteran's alcohol screen was positive.  Later that month, the Veteran indicated that he was interested in help with irritability and anger outbursts.  His sleep was "not bad"; he could sleep eight to nine hours per night, although he still felt sluggish.  He reported snoring and having night sweats.  He denied any history of suicidal or violent behavior.  The Veteran admitted drinking three to seven beers one to two times a week.  

In a September 2014 statement, the Veteran's wife indicated that she had packed and left multiple times and called the police due to her husband's behavior at times.  She reported one incident with the police when she was pregnant with their first child and another incident that resulted in the Veteran spending a weekend in jail and being issued a 90-day no-contact order.  His wife stated that he has been physical with her many times, and although she had begged him to get help, the conversations ended in more broken items.  She indicated that, on one occasion, the Veteran hit her in the head with the butt of a pistol and that she has a scar from 15 stitches that she needed above her eye.  She believed that he is numb to feelings, but that he also drinks to dull his feelings at which point he becomes "a monster on a rampage," resulting in fist fights, breaking items, punching car windshields, being violent towards her, and burning their marriage certificate.  The Veteran's wife also noted that his PTSD caused financial mismanagement and marriage infidelities.  

In a September 2014 statement, the Veteran's mother wrote that she had witnessed several episodes of explosive anger consisting of him breaking and throwing items at his home.  She also indicated that it was hard to reason with the Veteran, that he has started fights, and that he physically fights with his own wife.  His mother further noted that these behaviors were seemingly random and that he will not talk about the war.

The Veteran was provided another VA examination in October 2014 during which he reported experiencing ongoing symptoms of PTSD related to his fear of hostile military or terrorist activity.   He indicated that he had nightmares and intrusive thoughts of combat and that he made efforts to avoid talking about combat and reminders.  The Veteran described feeling distant from others and numb to his feelings.  He also reported having sleep disruption, hypervigilance, and irritability.  He denied receiving any current mental health treatment.  The Veteran reported drinking alcohol nearly every day with three to four beers per sitting; he reported no drug use.

The Veteran told the October 2014 VA examiner that lives with his wife and son.  He indicated that he had difficulty with irritability in his marriage and sometimes became angry to the point of throwing things or pounding his fist on the table.  Based on his description, the examiner commented that the angry behavior had improved since 2010 and reported that he had not had an outburst in several months.  It was noted that his social life was limited due to him working out of town, but he saw his friends regularly when he was in town.  

The Veteran reported at the October 2014 VA examination that he was currently working as a foreman at a construction company and that he was doing well on the job.  There were no reported disciplinary actions, and he denied having missed time from work due to mental health issues.  He also indicated that he did not have difficulty getting along with others at work.

Upon examination, the October 2014 VA examiner noted that the Veteran had anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  He was casually dressed and well-groomed and spoke freely during the exam.  He was correctly oriented to person, place, time, and purpose.  His thoughts were logical and goal directed, and there were no signs of major psychopathology such as hallucinations or delusions.  The Veteran's affect was within normal limits, and his mood was neutral to happy; he smiled and laughed several times during the examination.  The examiner remarked that there were no other symptoms attributable to PTSD that were not listed.  

The October 2014 VA examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

During a March 2016 hearing, the Veteran's wife described his hypervigilance and indicated that he had panic attacks.  She reported that they had a few close friends that understood his situation and that he worked as a foreman with a number of people for her father's construction company.  The Veteran indicated that he got along well with his co-workers and denied missing time from work due to his PTSD.  He had only been sent home one time from work several years earlier.  He also indicated that he experiences road rage and avoids watching the news because he becomes angry.  He reported consuming alcohol and stated that he was once arrested in 2011 for domestic violence after drinking.  His wife believed that he drank to self-medicate.  The Veteran and his wife also indicated that he had memory loss; the Veteran explained that he sometimes drifts off in conversations and does not remember what they talked about earlier.  He noted that that he did not remember short-term matters, but remembered things like people's names.  The Veteran also elaborated that he has panic attacks based on situations, such as large crowds.  It was further noted that his motivation was affected.  He denied staying in touch with family members, except for a sister who sometimes visited.  He had some friends that he did see once or twice per week.

The Veteran was afforded another VA examination in July 2016 at which time it was noted that he lives with his wife of eight years and their son.  He reported that his relationships were going well with his wife and son and that he had only one friend that he sees regularly due to his lack of comfort going out from home except to go to work.  He added that he has a good relationship with his two sisters and his mother.  The Veteran admitted that he continues to have anger problems and has had a few blow-ups at home in which the police could have been called.  He also indicated that he has worked as a foreman at a construction company for 11 years and was doing well at work.  He had been working there for 11 years.  He stated that he focuses on work and telling others what to do; he reported some concentration problems at work and noted that he blows up at his supervisors on occasion.

Upon examination, the July 2016 VA examiner found that the Veteran had the symptoms of depressed mood, anxiety, suspiciousness, impaired judgment, and disturbances of motivation and mood.  He was cooperative, casually dressed, well groomed, and oriented.  There was no evidence of hallucinations, delusions, or significant cognitive impairment.  He denied having suicidal, homicidal, or psychotic ideation.  The Veteran described his mood as typically irritable and anxious, and he displayed a wide range of affect.  The examiner indicated that there no other symptoms attributable to PTSD than those listed.

The July 2016 VA examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He also commented that the Veteran appears to suffer from mild to moderate social, emotional, and occupational impairment as a result of his PTSD symptoms.

In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 100 percent evaluation during the appeal period, to include consideration of the lay statements.  The Veteran has not demonstrated a level of impairment consistent with the 100 percent criteria, nor have the Veteran's symptoms caused total occupational and social functioning, to include in areas referenced by the 100 percent criteria. Mauerhan, supra; Vazquez-Claudio, supra.

The evidence does show that the Veteran has symptoms such as anger, anxiety, violent outbursts, homicidal thoughts, and some degree of memory loss.  However, he does not have gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting himself; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for names of close relatives, own occupation, or own name.

In addition, the February 2010 VA examiner opined that the Veteran had PTSD signs and symptoms that are transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, but there was no total social and occupational impairment.  The October 2014 and July 2016 VA examiners also stated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.
The July 2016 VA examiner further commented that the Veteran appears to suffer from mild to moderate social, emotional, and occupational impairment as a result of his PTSD symptoms.  

Moreover, the Board emphasizes that the Veteran that a 100 percent disability evaluation requires both total social and occupational impairment. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

With regard to occupational impairment, the Board notes that there is no evidence showing that the Veteran has been unemployed due to his service-connected PTSD and related alcohol dependence.  He reported to the February 2010 VA examiner that he had worked in construction since his discharge from service until October 2009 when he was laid off.  However, it was noted that he reported that his unemployment at that time was not due to his mental disorder, and the examiner stated that his PTSD symptoms did not result in impairment to occupational impairment.  Moreover,  at the time of the October 2014 VA examination, the Veteran reported that he was currently working as a foreman at a construction company and doing well on the job.  He denied having any disciplinary actions, missed time from work due to mental health issues, or difficulty getting along with others at work.  In addition, he told the July 2016 VA examiner that he been working for the same employer as a foreman for 11 years and doing relatively well at work.  The Veteran and his wife made similar statements during the March 2016 hearing.  Thus, the Veteran has not been shown to have total occupational impairment.

With regard to social impairment, the Board does note that the Veteran has reported having some marital conflict and domestic violence incidents.  However, he told the February 2010 VA examiner that he had remained married since 2007, had a son, and spent time with friends.  At the time of the October 2014 VA examiner, the Veteran was still married and reported that he saw his friends regularly when he was in town.  In addition, the July 2016 VA examiner indicated that the Veteran continued to live with his wife and son and that his relationships with them were going well.  He also indicated that he has one friend that he sees regularly and that he has a good relationship with his mother and two sisters.  Thus, it cannot be said that the Veteran has total social impairment. 

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for the currently assigned 70 percent disability rating.  Overall, the Veteran has not demonstrated a level of impairment consistent with the criteria for a total evaluation. Mauerhan, supra; Vazquez-Claudio, supra.  The criteria for a total evaluation have not been met or approximated for any period in this appeal. See 38 C.F.R. § 4.130, Diagnostic Code 9433.  Thus, the Board concludes that the weight of the evidence is against the Veteran's claim for a rating in excess of 70 percent for PTSD with related alcohol dependence. As such, the benefit-of-the-doubt rule does not apply. Gilbert, 1 Vet. App. at 53.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial evaluation in excess of 70 percent for PTSD with related alcohol dependence is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


